Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2020

                                       No. 04-19-00883-CR

                                     Gabrielle de ARROYO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR5788
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

         Appellant’s brief was originally due on March 5, 2020, but counsel did not timely file the
brief or a motion for extension of time to file the brief. On March 20, 2020, we ordered appellate
counsel Kimbel Ward-Neal to file a motion to dismiss or the brief by March 30, 2020. Counsel
filed a first motion for extension of time, and we granted the motion to April 6, 2020.
        After counsel again failed to timely file the brief or a motion for extension of time to file
the brief, on April 15, 2020, we ordered Kimbel Ward-Neal to file the brief or a motion for
extension of time to file the brief by April 27, 2020. Counsel filed a second motion for extension
of time, and we granted the motion to May 22, 2020.
       After this court’s en banc order extended the due date for all pending briefs until June 30,
2020, Appellant’s brief was due on June 30, 2020. No brief was timely filed, so on July 27,
2020, we ordered Kimbel Ward-Neal to file either a motion to dismiss or the brief by August 6,
2020.
       Counsel filed a third motion for extension of time to file the brief until August 21, 2020,
which included this statement: “Undersigned Counsel does not anticipate any further need for
continuance beyond the instant request.”
       The motion was granted, but on September 9, 2020, Appellant filed a fourth motion for
extension of time to file the brief until September 25, 2020, based on the effects the COVID-19
pandemic has had on counsel’s family.
       Because of the COVID-19 pandemic’s effects on counsel’s family, we granted counsel’s
motion, set the brief due on September 25, 2020, and advised Kimbel Ward-Neal that any further
motion for extension of time to file Appellant’s brief would be disfavored.
         On September 29, 2020, Kimbel Ward-Neal filed a letter with this court stating “[t]his
letter is intended to inform the Court that Counsel is intently focusing on finishing this appeal
and intends to file the brief in this cause within the week.”
        On October 8, 2020, after no brief was filed, we ordered Kimbel Ward-Neal to file the
brief by October 19, 2020, or we would abate this appeal and remand the cause to the trial court
for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2).
         On October 18, 2020, Kimbel Ward filed a three-page, single-spaced letter relating the
personal and family struggles she has experienced that have led to her repeatedly miss deadlines
to file the brief.

        On October 19, 2020, Kimbel Ward filed a partially completed brief and a fifth motion
for extension of time to file the brief until October 26, 2020.

        Appellate counsel Kimbel Ward’s motion is GRANTED. We ORDER Kimbel Ward,
SBN 24079543, to file Appellant’s brief not later than October 26, 2020. If counsel fails to the
file the brief as ordered, to protect Appellant’s rights, we will immediately abate this appeal to
the trial court for an abandonment hearing without further notice. See TEX. R. APP. P.
38.8(b)(2).

        We respectfully remind Kimbel Ward that if her personal circumstances prevent her from
diligently representing a client, she has an ethical duty to withdraw so the client’s rights may be
protected. See, e.g., TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 1.15(a)(2), reprinted in TEX.
GOV’T CODE ANN., tit. 2, subtit. G, app. A (TEX. STATE BAR R. art. X, § 9) (noting that “where
representation has commenced, [the lawyer] shall withdraw . . . from the representation of a
client, if . . . the lawyer’s physical, mental or psychological condition materially impairs the
lawyer’s fitness to represent the client”).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court